DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerasekera et al. (US 2019/0043792; herein “Weerasekera”) in view of Hikita et al. (US 2002/0056899; herein “Hikita”) and Wu et al (US 2013/0043583; herein “Wu”).
Regarding claim 1, Weerasekera disclose in Fig. 3 and related text a semiconductor package, comprising:
a first semiconductor die (die #1), comprising a first contact region, the first semiconductor die comprising a plurality of first electrical connectors (at least two of 310, see [0069]) disposed on the first contact region, the first electrical connectors being electrically connected to a first integrated circuit (IC) component in the first semiconductor die;
an insulating encapsulation (322, see [0074]), laterally encapsulating the first semiconductor die; and
a redistribution structure (302, see [0068]), disposed on the first semiconductor die and the insulating encapsulation, wherein the first electrical connectors is electrically connected to the redistribution structure.
Weerasekera does not disclose 
the first semiconductor die, comprising a first non-contact region in proximity to the first contact region, the first semiconductor die comprising a plurality of first dummy conductors disposed on the first non-contact region, wherein the first dummy conductors are arranged side by side to form an L-shaped array in a top view, a row of the L-shaped array extends continuously from one end of a first edge of the first semiconductor die to the other end of the first edge, a column of the L-shaped array 
the first dummy conductors are electrically insulated from the first IC component in the first semiconductor die and is electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the first dummy conductors.
In the same field of endeavor, Hikita teaches in Fig. 4 and related text a first semiconductor die (2, see [0024])
the first semiconductor die, comprising a first non-contact region (e.g. region including at least a subset of dummy bumps BD) in proximity to the first contact region (e.g. region including at least a subset of bumps BF), the first semiconductor die comprising a plurality of first dummy conductors (BD, see [0027]) disposed on the first non-contact region, wherein the first dummy conductors are arranged side by side to form an L-shaped array in a top view (e.g. a subset of BD along two edges of 2), a row of the L-shaped array extends continuously from one end of a first edge of the first semiconductor die to the other end of the first edge, a column of the L-shaped array extends continuously from the other end of the first edge to an end of a second edge of the first semiconductor die that is connected to the first edge, and the L-shaped array is free of the first electrical connectors;
the first dummy conductors are electrically insulated from the first IC component in the first semiconductor die (see [0027]).
In the same field of endeavor, Wu teaches in Figs. 7-9 and related text a first semiconductor die

the first dummy conductor (62) is electrically insulated from the first IC component (21, see [0011]) in the first semiconductor die and is electrically insulated from the redistribution structure (of 200, see [0020]) by a dielectric layer (210, see [0021]) of the redistribution structure being in physical contact with a top surface of the first dummy conductor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weerasekera by having the first semiconductor die comprising a first non-contact region in proximity to the first contact region, a plurality of first dummy conductors disposed on the first non-contact region, the first dummy conductors arranged side by side to form an L-shaped array, a row of the L-shaped array extends continuously from one end of a first edge of the first semiconductor die to the other end of the first edge, a column of the L-shaped array extens continuously from the other end of the first edge to an end of a second edge of the first semiconductor die that is connected to the first edge, and the L-shaped array is free of the first electrical connectors; and the first dummy conductors electrically insulated from the first IC component in the first semiconductor die and is electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the first dummy conductors, as taught by Hikita and Wu, in order to relieve stress on the packaged device (see Hikita [0011]-[0012] and Wu [0019] at least). 
Regarding claim 2, the combined device further shows 

a distribution area of the first non-contact region of the first semiconductor die where the first dummy conductors are distributed over is smaller than that of the first contact region of the first semiconductor die where a plurality of the first electrical connectors are distributed (Hikita: see Fig. 4).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the area of the regions to be a result effective variable affecting bonding strength and device size parameters.  Thus, it would have been obvious to modify the combined device to have the relative region sizes within the claimed range in order to achieve desired sizes of die, overall packaged device size, and bonding strength and reliability, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, the combined device shows wherein the first dummy conductors (Wu: 62) disposed on the first non-contact region are electrically floating (see [0021]).
Regarding claim 4, the combined device shows wherein the first dummy conductors (Wu: 62) of the first semiconductor die are longitudinally insulated by the redistribution structure (in direct contact with 210) and a passivation layer (39, see [0014]) of the first semiconductor die.
Regarding claim 5, the combined device shows wherein the first dummy conductors (Wu: 62) of the first semiconductor die are laterally insulated by the insulating encapsulation (230, see [0022]).
Regarding claim 6, Weerasekera further discloses 
a second semiconductor die (die #2), disposed aside the first semiconductor die (die #1), laterally encapsulated by the insulating encapsulation (322), and electrically connected to the redistribution structure (302), the second semiconductor die comprising a second contact region (of at least one 320, see [0069]).
The combined teaches the claimed limitation “a second non-contact region in proximity to the second contact region, wherein at least a part of the first non-contact region of the first semiconductor die and at least a part of the second non-contact region of the second semiconductor die are disposed between the first contact region of the first semiconductor die and the second contact region of the second semiconductor die” by the combination of a die comprising non-contact region at the periphery of a contact region, as shown by Hikita and/or Wu, and a semiconductor package comprising a first and second semiconductor die, disposed side by side, as shown by Weerasekera.
Regarding claim 7, the combined device shows the second semiconductor die further comprises:
a second electrical connector (Wu: 60), disposed on the second contact region and being electrically connected to a second IC component in the second semiconductor die; and
a second dummy conductor (62), disposed on the second non-contact region and being electrically floating (see claim 9).
Regarding claim 8, the combined device shows 

a distribution area of the second non-contact region of the second semiconductor die where a plurality of second dummy conductors are distributed over is greater than that of the second contact region of the second semiconductor die where a plurality of second electrical connectors are distributed over (e.g. when the area of all BDs on second chip is the second “non-contact region”).
Claims 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerasekera et al. (US 2019/0043792; herein “Weerasekera”) in view of Mallik et al. (US 2014/0191419; herein “Mallik”), Hikita et al. (US 2002/0056899; herein “Hikita”), and Wu et al (US 2013/0043583; herein “Wu”).
Regarding claim 9, Weerasekera discloses in Fig. 3 and related text a semiconductor package, comprising: 
a first semiconductor die (die #1) and a second semiconductor die (die #2), disposed side by side, each of the first semiconductor die and the second semiconductor comprising an array of electrical connectors (310, see [0069), wherein:
the electrical connectors of the first semiconductor die comprise a via-connecting group (group on left electrically connecting to vias 326) and a die-connecting group (group on right electrically connecting to die 312), wherein an array of the die-connecting group comprises a first side, a second side connected to the first side, and a third side opposite to the first side, and the first side of the array of the die-connecting group is adjacent to a first side of an array of the via-connecting group; and
a first insulating encapsulation (322, see [0074]), laterally encapsulating the first semiconductor die and the second semiconductor die; and

Weerasekera does not disclose
each of the first semiconductor die and the second semiconductor comprising an array of dummy conductors disposed in proximity of the array of electrical connectors;
diameters of the electrical connectors in the die-connecting group are substantially less than those of the electrical connectors in the via-connecting group; 
the dummy conductors of the first semiconductor die comprise a first group and a second group, the first group is arranged in an array between a first die edge and a second side of the array of the via-connecting group that is connected to the first side of the array of the via-connecting group, the second group is arranged in a L-shaped array adjacent to the first group and the array of die-connecting group, a row of the L-shaped array extends continuously along the first die edge and the second side of the array of the die-connecting group, a column of the L-shaped array extends continuously along the third side of the array of the die-connecting group and a second die edge that is connected to the first die edge, and diameters of the dummy conductors in the second dummy group are substantially less than those of the dummy conductors in the first group; 
the dummy conductors of the first semiconductor die and the second semiconductor die are electrically floating and the dummy conductors of the first semiconductor die and the second semiconductor die are electrically insulated from the 
In the same filed of endeavor, Mallik teaches in Fig. 8A-B and related text a first semiconductor die (804, see [0050]) comprising an array of electrical connectors (8121 and 816, see [0050]) wherein
the electrical connectors of the first semiconductor die comprise a via-connecting group (812) grand a die-connecting group (816), and diameters of the electrical connectors in the die-connecting group are substantially less than those of the electrical connectors in the via-connecting group (see Fig. 8B; see also Fig. 1A; note that connectors on one side of die are all substantially smaller diameter than connectors on other side of die).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weerasekera by having diameters of the electrical connectors in the die-connecting group are substantially less than those of the electrical connectors in the via-connecting group, as taught by Mallik, in order achieve appropriate connector size to accommodate for connection to both package level substrate and high fine pitch stacked die.
In the same field of endeavor, Hikita teaches in Fig. 4 and related text a first semiconductor die (2, see [0024])
the first semiconductor die comprising an array of dummy conductors (BD, see [0027]) disposed in proximity of the array of electrical connectors (BF, see [0027]);
the dummy conductors of the first semiconductor die comprise a first group and a second group, the first group (e.g. group on left side as shown in Fig. 4) is arranged in an array between a first die edge and a second side of (an array of a first group of BF connectors) that is connected to the first side of (the array of the first group of BF connectors), the second group (e.g. L-shaped group on right and bottom side as shown 
In the same field of endeavor, Wu teaches in Figs. 7-9 and related text a first semiconductor die
the first semiconductor die (100, see [0019]) comprising a dummy conductor (62, see [0019]) disposed in proximity of the array of electrical connectors (60, see [0018]);
the dummy conductors of the first semiconductor die are electrically floating (see [0021]) and the dummy conductors of the first semiconductor die are electrically insulated from the redistribution structure (of 200, see [0020]) by a dielectric layer (210, see [0021]) of the redistribution structure  being in physical contact with a top surfaces of the dummy conductors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weerasekera by having the array of dummy connectors disposed relative to the electrical connectors as claimed; and having the first dummy conductors electrically insulated from the first IC component in the first semiconductor die and is electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the first dummy conductors, as taught by Hikita and Wu, in order to relieve stress on the packaged device (see Hikita [0011]-[0012]). Note that the limitation “diameters of the dummy conductors in the second dummy group are substantially less than those of the dummy conductors in the first group” is taught by the combination of the connectors on one side of die all being 
Regarding claim 11, the combined device shows wherein a distribution area of the dummy conductors of the second semiconductor die is greater than that of the array of the electrical connectors of the second semiconductor die (Hikita: see Fig. 4).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the area of the regions to be a result effective variable affecting bonding strength and device size parameters.  Thus, it would have been obvious to modify the combined device to have the relative region sizes within the claimed range in order to achieve desired sizes of die, overall packaged device size, and bonding strength and reliability, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 12, the combined device shows the L-shaped array of the second group of the dummy conductors is free of the electrical connectors (Hikita: See Fig. 4)
Regarding claim 13, the combined device shows a distribution density of the electrical connectors in the die-connecting group (Mallik: 816) is denser than a distribution density of the electrical connectors in the via-connecting group (812).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the distribution density to be a result effective variable affecting signal transmission.  Thus, it would have been obvious to modify the device of Weerasekera to have the densities within the claimed range in order to improve electrical connections and device function, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 14, Weerasekera further discloses 
a through insulating via (326, see [0077]), disposed on the redistribution structure (302) and electrically coupled to the first semiconductor die (die #1) and the second semiconductor die (die #2) through the redistribution structure; and
a second insulating encapsulation (316, see [0070]), disposed on the redistribution structure and encapsulating the through insulating via.
Regarding claim 15, Weerasekera further discloses 
.

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/17/2021